Citation Nr: 1539892	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-20 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

(The appeal for entitlement to nonservice-connected pension is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.  He had additional service with the Army Reserve from November 1976 to January 2003.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO) which denied service connection for bilateral hearing loss and for an acquired psychiatric disorder, and denied a TDIU.  

The Veteran testified at a June 2014 video conference hearing before the undersigned Veterans Law Judge; the hearing transcript has been associated with the record.  

In September 2014, the Board remanded the appeal for additional development, to include a request for Army Reserve service treatment records, private psychiatric treatment records, and updated VA examinations to address claimed  hearing loss and an acquired psychiatric disorder.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand order, and the Board may proceed with a decision on the appeal at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In a January 2015 statement, the Veteran's attorney requested that the Veteran be scheduled for a hearing "so that he can offer further evidence in the form of his testimony."  However, the Veteran has already testified at a hearing before the Board in July 2014, at which time the Veteran's attorney was present.  The Veteran has a right to "[a] hearing on appeal" before the Board, therefore, the Board finds that due process has been satisfied by the prior hearing.  38 C.F.R. § 20.700(a) (2015).  The Veteran's attorney did not provide any explanation as to why the July 2014 hearing was not adequate and, the Board finds that the July 2014 hearing was adequate.  The Veteran has been free to submit any new testamentary evidence that he has to the Board in the form of written statements, as the record was held open for 60 days after the hearing.  The appeal was remanded by the Board in September 2014, which afforded the Veteran and his attorney additional time to submit evidence in support of the appeal.  The Veteran and his attorney have submitted additional evidence since the June 2014 Board hearing which has been added to the record.  Accordingly, the Board finds that it is not necessary to provide the Veteran with an opportunity for an additional hearing.


FINDINGS OF FACT

1.  The Veteran's hearing impairment does not meet the criteria for a hearing loss disability for VA compensation purposes.

2.  A currently diagnosed acquired psychiatric disorder, to include depression, anxiety, and adjustment disorder, is not related to service. 

3.  The Veteran is service-connected for tinnitus, which is rated as 10 percent disabling.  He has no other service-connected disabilities.  Service-connected tinnitus is not shown to preclude the Veteran from securing and following substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015). 

2.  The criteria for service connection for an acquired psychiatric disorder, to include anxiety and depression have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015). 

3.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued March 2012 and May 2012 preadjudicatory notice to the Veteran which addressed the claims for service connection and for a TDIU and met the VCAA notice requirements.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's lay statements and testimony, VA and private treatment records, VA examinations, and VA and private medical opinions, and service personnel records.  


Service treatment records are unavailable in this case.  The record shows that the RO made several requests for the Veteran's service treatment records with the National Personnel Records Center (NPRC) in March 2012 and May 2012, but such records could not be located.  In cases where the Veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened duty includes the obligation to search for alternate medical records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  

The Board finds that the RO has fulfilled its duty to search for alternate records.  An August 2012 Report of General Information shows that the RO contacted the Veteran's Army Reserve Unit directly, the Military Personnel Department, and the Army Reserve Personnel Center in an attempt to locate the Veteran's service treatment records and Reserve service treatment records.  The report of contact shows that no medical records were found for the Veteran, only personnel records, which are currently of record.  The RO also contacted the VA Records Management Center for service medical records, but no medical records were found.  Pursuant to the September 2014 Board remand, the AOJ made additional attempts to locate the Veteran's service records.  Correspondence from the VA Records Management Center dated in October 2014 shows that they had conducted several searches of their files and were unable to locate the requested service treatment records.  The Veteran has been notified of the missing records and has not identified alternate sources of records to be obtained.  Accordingly, the Board finds that that further efforts to obtain the Veteran's service treatment records and Reserve service treatment records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also remanded the appeal to obtain a 2005 psychiatric evaluation by Dr. S.E. which was referenced in an August 2013 private psychological evaluation.  In an October 2014 notice letter, the AOJ requested that the Veteran provide an Authorization and Consent to Release Information for Dr. S.E.; the form includes a request for contact information for the provider.  To date, the Veteran has not provided sufficient authorization and information for the AOJ to request such records.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Accordingly, the Board finds that the AOJ substantially complied with the Board's remand order in attempting to obtain those records.  

The Veteran was afforded a VA audiological examination in May 2012 and, consistent with the Board's remand, was afforded additional VA audiological and VA psychiatric examinations in December 2014.  38 C.F.R. § 3.159(c)(4) (2015).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and the opinion obtained in the December 2014 VA psychiatric examination are adequate because they are based on examination and interview of the Veteran, the VA examiner provided supporting reasons for the medical opinion offered in December 2014 based on a discussion of relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  With regard to the Veteran's TDIU claim, the Board finds that VA audiological examinations adequately address the Veteran's occupational and functional impariments due to service-connected tinnitus.  Accordingly, the Board finds that examinations and opinions are adequate and VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran and his representative have not identified outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 
38 C.F.R. § 3.6(a) and (d) (2015).  ADT includes full-time duty performed for training purposes by members of the Armed Forces Reserves and National Guard of any state.  
38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c)(1) and (3). Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT. 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2015). 

In this case, sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Depression and anxiety are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the Veteran's diagnosed acquired psychiatric disorders.  Walker, supra.  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection Analysis for Bilateral Hearing Loss

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the Veteran's hearing impairment does not meet the criteria for a hearing loss disability for VA compensation purposes and, thus, he does not have hearing loss "disability" as defined at 38 C.F.R. § 3.385  for VA disability compensation purposes.

The Veteran has provided testimony identifying noise exposure from firing mortars in service without the use of hearing protection, stating, specifically, that they sometimes used cigarette butts for ear protection.  Personnel records show that the Veteran served in Army Infantry, and Reserve service personnel records show that the Veteran led an 81 mm Mortar Squadron.  Accordingly, the Board finds that the Veteran was exposed to hazardous noise in service.  

On the authorized VA audiological evaluation in May 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
20
30
LEFT
20
20
15
15
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 100 percent in the left ear.  

On the authorized VA audiological evaluation in December 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
15
15
25
LEFT
20
15
10
25
35

Speech audiometry revealed speech recognition ability of 94percent in the right ear and of 96 percent in the left ear.  Test results were stated to be valid for rating purposes for both examinations, and word recognition ability was assessed using the Maryland CNC word lists. 

Because the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz was not measured at 40 decibels or greater in either ear, because the thresholds for at least three of these frequencies were not measured at 26 decibels or greater, and because speech recognition scores were not less than 94 percent, the Board finds that the Veteran's hearing loss does not meet the criteria for a hearing loss "disability" for VA compensation purposes.  38 C.F.R. § 3.385.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328   (1997).  Because the evidence shows no hearing loss "disability" that meets the criteria at 38 C.F.R. 
§ 3.385, the Board finds that service connection for bilateral hearing loss is not warranted.  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).

Service Connection Analysis for an Acquired Psychiatric Disorder

The Veteran and his representative contend, during June 2014 Board hearing testimony, that a currently diagnosed acquired psychiatric disorder is due to treatment and conflicts during the Veteran's period of active duty service from September 1974 to September 1976.  

During June 2014 Board hearing testimony, the Veteran reported that he was enlisted by an Army recruiter to drive a truck, but found out after basic training that he was being sent to infantry.  He reported that he had an attitude in service because he did not want to be there, had some time in correctional custody, and had conflicts with a drill sergeant.  He indicated that he had some symptoms of anxiety and depression in service because he wanted out, and that he was a marginal soldier.  The Veteran testified that he still had a lot of anxiety and had been seeing a doctor at VA for anxiety.  When asked about anxiety or depression and the impact of the treatment he had in service on his life post-service, the Veteran testified that he felt that his treatment in service played a major role, but also stated that "it [anxiety or depression] didn't surface at the time."  

Service treatment records and Army Reserve service treatment records are not available in this case.  As such, the Board has a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  See O'Hare, 1 Vet. App. at 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85   (1992).  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the Veteran in developing a claim, and to explain its decision when the Veteran's medical records have been lost.  See Ussery v. Brown, 8 Vet. App. 64   (1995).  

The Veteran did not identify treatment for psychiatric symptoms in service during his Board hearing testimony, and instead indicated during the hearing that anxiety and depression did not surface in service, and reported during a December 2014 VA examination that his psychiatric disorder had its onset post service, shortly after retirement from the Army Reserve in 2003.  

Service and Reserve service personnel records, which are of record, tend to confirm that the Veteran's testimony with regard to his reported marginal performance in active duty service.  An October 1975 Enlisted Efficiency Report indicates that the Veteran was a marginal soldier and his performance was one of nonchalance.  However, the Board finds that while reported anxiety symptoms in service may be reflected by reported marginal performance and conflicts, such symptoms were not evidenced by the Veteran's positive performance during approximately 20 years of Reserve service after the completion of his active duty service.  Enlisted Evaluation Reports, associated with Reserve service personnel records dated from 1984 to 1986 show that the Veteran maintained a professional attitude, was a great squad leader, that his skills helped the platoon finish first in Battalion competition, and that he was "one of the finest sources of esprit-de-corps" that the Platoon Sargent had ever seen.  Later evaluations completed during Reserve service from 1987 to 2000 consistently commend the Veteran on his leadership ability, positive attitude, motivation, and enthusiasm.    

The Board finds that the Veteran is credible in identifying some symptoms of anxiety, depression, anger, and stress during service from September 1974 to September 1976.  The Board finds, however, that the Veteran was not treated for or diagnosed with any psychiatric disorder in service, his symptoms appeared to have resolved post-service with no indication of psychiatric problems related to his Reserve service, and the Veteran has reported the onset of his currently anxiety and depression as having occurred post-service, after his retirement from Reserve service in 2003.

A January 2010 mental health initial evaluation note shows that the Veteran served 20 years in the Reserve, retiring in 2003, and that he served active duty in Germany.  The mental health treatment provider, stated based on the Veteran's reports, that that his time in service was unremarkable.  The Veteran, however, identified worries and stress related to his current financial hardship and unemployabilty due to his medical conditions.  VA mental health treatment notes dated from March 2010 to October 2010 show that the Veteran's main stress was financial, that he was Veteran was no longer able to do physical labor due to multiple abdominal surgeries, and that his financial struggles affected his mood.   

SSA medical records include a September 2010 evaluation signed by Dr. S.M.  The evaluation shows that the Veteran was seen monthly in 2010 for treatment of adjustment disorder and depression, NOS, with an initial visit in January 2010.  An outline of the Veteran's psychiatric history indicates was "unable to work because of physical condition causing depression, anxiety, and insomnia."  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that an acquired psychiatric disorder, which includes diagnoses of depression, anxiety, and adjustment disorder, was not incurred in service.  No psychiatric treatment was identified in service or for years after service separation.  It appears that the Veteran was first diagnosed with an adjustment disorder and depression in 2005, though that report is not of record.  This diagnosis appears to be coincident with multiple surgeries for a nonservice-connected hernia repair in 2004, and associated job loss and financial difficulties, after the Veteran's retirement from Army Reserve service in 2003.  While the Veteran reported that he was a marginal soldier in service and indicating some anxiety and depression symptoms because he did not want to be there, the Board finds that such symptoms were not shown to be chronic as the Veteran was consistently noted for his positive attitude and performance during the course of later Reserve service.  Moreover, the Veteran indicated in Board hearing testimony that a psychiatric disorder did not surface while he was in service.  

There are conflicting medical opinions with regard to whether the Veteran's current depression and anxiety are related to service.  An August 2013 opinion from a private psychologist, Dr. Z., indicates that incidents in service played a main contributory role in the Veteran's current depression and anxiety.  Dr. Z. noted the Veteran's feelings of anger, depression, and anxiousness in service, and his acting out, based on his placement in infantry after basic training.  Dr. Z. stated that a clinically and emotionally significant negative event in the Veteran's life occurred when he was misled by his Army recruiter who told him that he was going to be trained to drive a truck, but that he found himself, instead, being trained as an infantry soldier.  He opined that one of the core clinical roots to the Veteran's depressive and anxiety symptoms was his poor misleading treatment by the Army when he first enlisted.  

The Board finds that while Dr. Z. related the Veteran's current psychiatric disorder to service, it appears that the opinion is based primarily on the Veteran's reported symptoms in service, but not a review of the entire medical record even though it was noted that medical and psychiatric records were reviewed, did not consider years post-service where the Veteran did not identify symptoms of anxiety or depression, and significantly, does not address findings from SSA medical records and VA medical records, which tend to relate the Veteran's depression and anxiety to ongoing medical problems and associated financial stress and unemployment.  Moreover, in a January 2010 VA Mental Health Initial Evaluation, the Veteran reported that his period of service was unremarkable, contrary to lay reports made in conjunction with the August 2013 evaluation.  

In contrast, a December 2014 VA examiner opined that it is less likely as not that the Veteran's diagnosed acquired psychiatric disorder was is caused by or related to his time in active duty military service.  The VA examiner discussed the evidence of record, identifying initial treatment for the Veteran's psychiatric disorder in 2009 or 2010, although the VA examiner did note that the Veteran was apparently evaluated in 2005.  The VA examiner also discussed findings from Dr. Z.'s report, stating that the clinician opined that having been misled by the Army was "one of the core clinical roots" of the Veteran's anxiety and depression.  The VA examiner found, however, that the report lacked any attention to other major stressors and possible contributors to the Veteran's psychiatric disorder, including chronic employment instability; two divorces and massive financial debts/obligations; multiple surgeries following hernia repair 2004 with multiple relapses and lost malpractice case; pre-military substance abuse and significant family history; and review of records from 2009/2010 indicating adjustment disorder, with "initial episode triggered by unemployment and financial stressors."  

During the VA examination, when the Veteran asked what he believed the source or cause of his depression and anxiety is, he replied, "I really don't know.  It's been a long road ... I'm never content ... It didn't really kick off until they (Army Reserve) retired me in 2003."  Based on both the Veteran's statements and his medical history as shown by the record, the VA examiner stated that the Veteran had a well-documented history of anxiety and depressive symptoms, with a documented history focused primarily on multiple life stressors including medical and employment/financial stressors.  The VA examiner stated that the only opinion in the record linking Veteran's depression and anxiety to service was the report by 
Dr. Z. which was notable for having not addressed or considered multiple other contributing factors.  Accordingly, the VA examiner found that it was less likely as not that the Veteran's diagnosed psychiatric disorder was caused by or related to service.

According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  In this case, the Board finds that the December 2014 VA's examiner opinion is more probative than the private opinion offered by Dr. Z.  In light of the Veteran's regular mental health treatment, the Board finds that the VA examiner, who has reviewed VA and SSA mental health treatment records is more competent than Dr. Z. in analyzing the diagnosis and etiology of his psychiatric disorder.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  The Board finds that the VA opinion is based on an accurate factual history supported by cited evidence of record, which referred the Veteran's psychiatric complaints to multiple life stressors including medical and employment/financial stressors, consistent with the Board's own findings based on a review of the record.  The Board finds that Dr. Z.'s opinion does not adequately address the Veteran's medical, employment, or financial stressors shown in the record in his opinion, and does not adequately address the Veteran's own lay statements and testimony indicating that psychiatric symptoms did not become prominent until after service and after retirement from Reserve service in 2003.  Thus, the Board finds that Dr. Z.'s opinion was not based on a fully accurate factual background.  For these reasons, the Board finds that the weight of the competent, credible, and probative evidence of record does not establish a nexus between currently diagnosed acquired psychiatric disorder and active duty service or a period of ADT.

For the reasons discussed above, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, and the appeal denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  For the above purposes of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating may nonetheless be granted, based on referral for consideration under 38 C.F.R. § 3.321(b), in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321(b), 4.16(b) (2015). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. § 4.16(a).

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period, a TDIU is not warranted.  While the Veteran contends that he is disabled due to a claimed acquired psychiatric disorder; service-connection has not been established for such disability.  In the instant case, the Veteran does not meet the threshold criteria for a total disability rating based on individual unemployability under 38 C.F.R. § 4.16(a).  The Veteran is service connected for tinnitus, which is rated as 10 percent disabling.  He has no other service-connected disabilities.  The Veteran does not have a single disability rated at 60 percent or more in the present case.  The Board finds, therefore, that entitlement to a TDIU is not warranted under 38 C.F.R. § 4.16(a).

The Board finds that referral for consideration of a TDIU under the provisions of 
38 C.F.R. § 4.16(b) is not warranted.  In this case, evidence of record does not show that the Veteran is unemployable solely due to service-connected tinnitus.  The record shows that the Veteran last worked as a cement truck driver in 2008.  SSA and VA medical records indicate that the Veteran stopped working and has significant disability due to nonservice-connected hernias, and the Veteran has submitted an October 2014 vocational opinion indicating that he is totally disabled due to nonservice-connected depression and anxiety.  

A VA social work noted dated in October 2010 shows that the Veteran had not worked for two years, and reported that he was unable to do so because of medical problems associated with an abdominal hernia.  A March 2013 VA Compensated Work Therapy program note shows that the Veteran was hoping to find employment as a dispatcher and had completed courses for EMS dispatching.  The Veteran reported having had several surgeries for hernias and was unable to do heavy repetitive lifting.  His education included certification in emergency dispatching, NETTS Tractor Trailer training, and he had taken some college courses in criminal justice.  VA treatment records indicate that the Veteran had some seasonal employment as a snow plow driver and performed some work as a road guard in 2014.  This employment, however, was not shown to be more than marginal.  

The Board finds, based on consideration of all of the medical and lay evidence of record, that the Veteran is shown to be disabled due to a combination of his nonservice-connected disabilities.  The evidence does not indicate significant occupational impairment due to tinnitus, and does not reflect an unusual or exceptional disability picture due to service-connected tinnitus to warrant referral for consideration under 38 C.F.R. § 4.16(b).  In October 2012 and December 2014 VA examinations, the Veteran described tinnitus as bothersome, annoying, and reported that it "drives me crazy."  The Board finds, however, that there is nothing in the record to show that the Veteran's service-connected tinnitus alone cause impairment with employment over and above that which is contemplated in the assigned schedular rating in this case.  The Board finds, therefore, that referral for a TDIU for consideration under 38 C.F.R. § 4.16(b) is not warranted.  Because the preponderance of the evidence is against the appeal for a TDIU, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, is denied.  

Entitlement to a TDIU is denied.





____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


